1
                   United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 04-3074                                                   September Term, 2020
                                                              FILED ON: FEBRUARY 17, 2021

UNITED STATES OF AMERICA,
                   APPELLEE

v.

BRYAN BOSTICK,
                      APPELLANT




Consolidated with 05-3012


                          Appeals from the United States District Court
                                  for the District of Columbia
                                     (No. 98-cr-00264-16)


       Before: TATEL*, PILLARD*, and WILKINS, Circuit Judges.

                                        JUDGMENT

         These appeals initially were considered on the record on appeal from the United States
District Court for the District of Columbia and on the briefs and oral arguments of the parties.
On June 26, 2015, the court issued an opinion, order, and judgment that affirmed the convictions
of appellants Bryan Bostick and Stephen Marbury and, while otherwise rejecting their challenges
to their sentences, held their cases in abeyance and remanded the records to the district court for
the limited purpose of determining whether it would impose different sentences more favorable
to the defendants under the advisory Guidelines. The Clerk was directed to withhold issuance of
the mandate pending final disposition of Bostick’s and Marbury’s appeals, Nos. 04-3074 and
05-3012. On September 16, 2020, the district court notified this court that it would not have


*Judge Tatel and Judge Pillard were randomly selected to replace Judge (now Justice)
Kavanaugh and the late Judge Williams, who were members of the panel that issued the opinion,
order and judgment on June 26, 2015.
imposed different sentences more favorable to appellants under the advisory Guidelines and
returned the records to this court. On October 14, 2020, the parties filed a joint motion to govern
further proceedings, asking that the cases be removed from abeyance and judgment entered.
Upon consideration of the foregoing, it is

        ORDERED that the joint motion be granted and these cases be returned to the court’s
active docket. It is

       FURTHER ORDERED AND ADJUDGED that the sentences of Bryan Bostick and
Stephen Marbury be affirmed.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein and with respect to the judgment affirming
Bostick’s and Marbury’s convictions that issued on June 26, 2015, until seven days after
resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk